     Case 6:21-cv-00162-ADA-JCM Document 107 Filed 05/25/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                             WACO DIVISON

JENNILYN SALINAS, LINDSEY               §
NGUYEN, DEANNA LORRAINE, et             §
al.                                     §
                                        §
       Plaintiffs.                      §
                                        §
v.                                      §     CIVIL ACTION NO. 6:21-CV-162
                                        §
NANCY PELOSI, MITCH                     §
McCONNELL, CHUCK SCHUMER,               §
MARK ZUCKERBERG, et al.                 §
                                        §
       Defendants.                      §     JURY TRIAL REQUESTED


         AGREED MOTION EXTENDING TIME FOR DEFENDANTS
              BRIAN KEMP AND BRAD RAFFENSPERGER
            TO RESPOND TO FIRST AMENDED COMPLAINT

      Presently, the Georgia Attorney General’s Office, counsel for Defendants

Georgia Governor Brian Kemp and Brad Raffensperger, is in the process of preparing

the documents required for admission to the Bar of this Court. This process will not

be completed before Defendants’ first responsive pleading is due on May 21, 2021. In

consideration of the foregoing, the parties hereby agree that the time for Defendants

Brian Kemp and Brad Raffensperger to file a response to the complaint should be

extended by 45 days to July 6, 2021 (July 5th, 2021 having been identified as

Independence Day, observed).
     Case 6:21-cv-00162-ADA-JCM Document 107 Filed 05/25/21 Page 2 of 2




/s/ Paul M. Davis________________         /s/ Lee M. Stoy, Jr._____________
Paul M. Davis                             Lee M. Stoy, Jr.
Texas Bar Number 24078401                 Georgia Bar Number 884654
paul@fireduptxlawyer.com                  Assistant Attorney General
PAUL M. DAVIS & ASSOCIATES, P.C.          Georgia Office of Attorney General
5720 Frisco Square Blvd., #2066           40 Capitol Square SW
Frisco, TX 75034                          Atlanta, Ga 30334
Phone: 469-850-2930                       (404) 458-3661
                                          lstoy@law.ga.gov
ATTORNEY FOR PLAINTIFFS
                                          ATTORNEY FOR DEFENDANTS
                                          BRIAN KEMP AND BRAD
                                          RAFFENSPERGER




                          CERTIFICATE OF SERVICE

      I hereby certify that I served a copy of the forgoing document on counsel for
defendants Brian Kemp and Brad Raffensperger via email on May 25, 2021.

                                            /s/ Paul M. Davis
                                            Paul M. Davis
